DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
All acronyms should be spelled out and identified at their first instance. For example, at the first instance of in paragraph [0016], in lines 1 and 2, “radio access network” should be -- radio access network (RAN) --.
Appropriate correction is required

Claim Objections
3.	Claims 3, 5, 6, 7, 9, 14, 15, 16 and 18 are objected to because of the following informalities:  
In line 2 of claim 3, “cells” should be -- cell --.
In claims 5, 6, 7, 9, 14, 15, 16 and 18, acronyms RAT, LTE, M-MIMO should be spelled out at their first instance.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 6, 7, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 7, 15 and 16 each recite the limitation "the RAT" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 2, 3, 5, 10, 11, 12, 14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ratasuk et al. (US 20150223135 A1), hereinafter, Ratasuk.

	Regarding claim 1:
Ratasuk discloses a method for demand-based dynamic carrier scaling, comprising:
determining, at a gateway supporting dynamically created cells in a wireless network, whether there is a requirement for additional capacity (Paragraph [0072], macro eNB or pico eNB are claimed “gateway” because they determine whether cell activation is needed based on performance criteria); 
when there is a requirement for additional capacity, then providing, by the gateway, dynamically created cells as needed to handle the requirement for additional capacity (Paragraph [0072], macro eNB or pico eNB activate small cell 105 to service the increasing load i.e.  provide dynamically created cells as needed to handle the requirement for additional capacity when there is a requirement for additional capacity); 
determining, at the gateway, whether there is a requirement for less capacity; and when there is a requirement for less capacity, then turning off, by the gateway, dynamically created cells as needed to handle the requirement for less capacity (Paragraph [0072], eNB has ability to turn off cells to save energy and reactivate when more capacity is needed, i.e. determining, at the gateway, whether there is a requirement for less capacity; and when there is a requirement for less capacity, then turning off, by the gateway, dynamically created cells as needed to handle the requirement for less capacity).

	Regarding claims 10 and 19:
Non-transitory computer readable medium claim 10 and system claim 19 are anticipated by Ratasuk based on a rationale similar to the one used to reject claim 1 above. Ratasuk discloses the Non-transitory computer readable medium in paragraph [0013] and corresponding circuitry disclosed for method of claim 1 is claimed system for claim 19.

Regarding claims 2 and 11:
Ratasuk discloses the method and non-transitory computer readable medium  with instructions further comprising migrating at least one existing user to at least one dynamically created cell (Paragraph [0073], UE handoff is claimed migrating at least one existing user to at least one dynamically created cell).


Regarding claims 3 and 12:
Ratasuk discloses the method and non-transitory computer readable medium  with instructions further comprising migrating at least one existing user from at least one dynamically created cells (Paragraph [0072], eNB has ability to turn off cells to save energy and reactivate when more capacity is needed, i.e when there is a requirement for less capacity, then turning off, by the gateway, dynamically created cells as needed to handle the requirement for less capacity which inherently involves migrating at least one existing user from at least one dynamically created cell ). 

Regarding claims 5 and 14:
Ratasuk discloses the method and non-transitory computer readable medium  with instructions wherein the wireless network is an LTE network having a first LTE cell operating at a first frequency in a first frequency band, and wherein when usage exceeds a threshold, the gateway activates a new dynamically generated LTE cell, operating at a same frequency in an adjacent frequency band (Paragraph [0072], wherein claimed first frequency is f1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 4, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ratasuk in view of Lin et al. (US 20160037432 A1), hereinafter, Lin.

Regarding claims 4, 13 and 20:
Ratasuk fails to explicitly disclose the method and non-transitory computer readable medium with instructions and corresponding system wherein the dynamically created cells are Radio Access Technology (RAT) agnostic.
However, Lin discloses a network with handoff capability including the method of wherein the cells are Radio Access Technology (RAT) agnostic (Paragraphs [0040], [0068], [0081], network comprises and handoff is triggered between cells of the network which is RAT agnostic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to have Ratasuk’s dynamic cell creation method use the cells are Radio Access Technology (RAT) agnostic as disclosed by Lin resulting in the dynamically created cells being Radio Access Technology (RAT) agnostic, as claimed. It would have been obvious in order to reduce hardware size, simplify power management complexity and increase compatibility among legacy or new RATs (Paragraph [0081]).

7.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ratasuk in view of Cotanis (US 20170311183 A1), hereinafter, Cotanis.

Regarding claims 6 and 15:
Ratasuk fails to explicitly disclose the method and non-transitory computer readable medium with instructions wherein the RAT is at least one of 2G and 3G, and where additional dynamically created cells are added as one or more of 2G, 3G and 4G.
However, Cotanis discloses wherein Radio Access Technology (RAT) is at least one of 2G and 3G, and where additional users are added as one or more of 2G, 3G and 4G.  (Paragraphs [0026], 4G not shown).
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to have Ratasuk’s dynamic cell creation method where RAT is at least one of 2G and 3G, and where additional users are added as one or more of 2G, 3G Radio Access Technology (RAT) as disclosed by Cotanis resulting in where additional dynamically created cells being added as one or more of 2G, 3G and 4G, as claimed. It would have been obvious so as to better support current demand (Paragraph [0026]).

8.	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ratasuk in view of Mallikarjun (US 20150094055 A1), hereinafter, Mallikarjun.

Regarding claim 8 and 17:
Ratasuk fails to explicitly disclose the method and non transitory computer readable medium with instructions further comprising moving users from at least one of 3G, 4G, and 5G to 2G if user is using voice traffic
However, Mallikarjun discloses the method comprising moving users from at least one of 3G, 4G, and 5G to 2G if user is using voice traffic (Paragraph [0028], 4G users are moved to 2G for voice services, i.e. traffic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to have Ratasuk’s dynamic cell creation method to move users from least one of 3G, 4G, and 5G to 2G if user is using voice traffic as disclosed by Mallikarjun. It would have been obvious to simplify protocols for voice traffic.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 respectively of U.S. Patent No. US 11310682 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims are merely a broader version of said patented claims and thus anticipated by the patented claims.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Shorony et al. (US 20150365861 A1) disclose gateway for offloading traffic.
 Harada et al. (US 20160174169 A1) discloses turning cells on and off based on traffic monitoring.
Mennerich et al. (US 9480002 B2) discloses reuse of a frequency band in an
adjacent cell.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINEETA S PANWALKAR whose telephone number is (571)272-8561.  The examiner can normally be reached on M-F 9:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571-272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VINEETA S PANWALKAR/Primary Examiner, Art Unit 2637